Citation Nr: 1125211	
Decision Date: 07/02/11    Archive Date: 07/14/11

DOCKET NO.  10-46 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for pulmonary asbestosis with pleural calcification, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from February 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2011, the Veteran stated that he was withdrawing the appeal pertaining to right ear hearing loss.  The RO acknowledged the withdrawal in February 2011.  In March 2011, the Veteran stated that he did not want to withdraw the right hearing loss appeal and that he wished to continue with the appeal.  Given these circumstances, the Board finds that the Veteran retracted his January 2011 statement and did not effectively withdraw the right ear hearing loss appeal.  Therefore, the right ear hearing loss claim remains on appeal before the Board.

Additional evidence was associated with the claims file subsequent to the RO's final consideration of the right ear hearing loss claim in November 2010.  Because the evidence is not pertinent and does not have a bearing on that issue, a remand to the RO for a supplemental statement of the case for that issue is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2010).


FINDINGS OF FACT

1.  Pulmonary function test results associated with the Veteran's service-connected pulmonary asbestosis with pleural calcification have yielded no worse than a FVC (Forced Vital Capacity) of 70 percent of the predicted value; cardiorespiratory limit associated with maximum oxygen consumption, pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, respiratory failure, and need for outpatient oxygen therapy have not been shown.

2.  Audiological evaluation reflects that the Veteran's service-connected right ear hearing loss has been manifested by no worse than level II hearing impairment in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected pulmonary asbestosis with pleural calcification have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6833 (2010).

2.  The criteria for a compensable rating for service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 3.385, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through July 2009, August 2010, and October 2010 notice letters, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claims for increased ratings.  The Veteran was told that the evidence must show that his service-connected disabilities had increased in severity.  The letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the July 2009, August 2010, and October 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of the rating issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Lexington, Kentucky.  The Veteran has not identified any private treatment providers.  Additionally, the Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  The reports contain sufficient evidence by which to evaluate the Veteran's pulmonary asbestosis and right ear hearing loss in the context of the rating criteria.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

The Veteran's representative argues that a remand of the pulmonary asbestosis rating claim is necessary in order to have the Veteran undergo additional VA examination so as to obtain more complete results.  Specifically, the representative points to the lack of a DLCO (SB) reading (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method).  See 38 C.F.R. § 4.97 (Diagnostic Code 6833) (2010).  Although there is no DLCO (SB) reading included in the relevant pulmonary function test (PFT), this omission is on account of the Veteran's inability to follow directions during September 2010 and December 2010 VA respiratory examinations.  The Veteran was unable to follow directions during a previous PFT, as well, that was conducted in March 2006.  A DLCO (SB) reading is not necessary to evaluate a respiratory condition if the examiner explains why that is the case.  See 38 C.F.R. § 4.96(d)(2) (2010).  Here, the VA examiners explained why a DLCO (SB) reading was not provided.  Additionally, the December 2010 VA examiner noted that the "best results" were being reported.  The Veteran was provided two opportunities in which a DLCO (SB) reading could have been obtained.  Given his inability to follow directions for DLCO (SB) testing, a remand for another VA respiratory examination is not warranted.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pulmonary Asbestosis with Pleural Calcification

The Veteran asserts that his service-connected pulmonary asbestosis with pleural calcification is more disabling than currently rated.  He contends that a rating in excess of 30 percent is warranted.  The Veteran states that he has difficulty breathing, primarily when participating in physical activities.  He maintains that a September 2010 PFT showed decreased lung function.

The Veteran's disability has been evaluated under Diagnostic Code 6833 for "asbestosis."  Under that diagnostic code, the disability is to be evaluated under the General Formula for Interstitial Lung Disease.  The General Formula primarily provides for an evaluation based on PFT results after the use of a bronchodilator.  A 30 percent rating is assigned where the FVC is 65 to 74 percent predicted, or the DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is assigned where the FVC is 50 to 64 percent predicted, or the DLCO (SB) is 40 to 55 percent predicted, or the maximum exercise capacity is 15 to 20 milliliters per kilogram per minute (ml/kg/min) oxygen consumption with cardiorespiratory limitation.  Finally, a 100 percent rating is assigned where the FVC is less than 50 percent predicted, or the DLCO (SB) is less than 40 percent predicted, or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or where there is associated cor pulmonale, pulmonary hypertension, or a requirement of outpatient oxygen therapy.  38 C.F.R. § 4.97 (Diagnostic Code 6833).

A review of the relevant evidence of record reveals that the Veteran receives treatment at the Lexington VAMC.  His asbestosis is listed as one of his active problems, but the records do not contain sufficient information, such as a PFT, to evaluate the disability.

In September 2010, the Veteran was afforded a VA respiratory examination.  The examiner noted that there was no history of pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, or respiratory failure.  The examiner did not indicate that the Veteran required outpatient oxygen therapy.  The examiner diagnosed the Veteran with pulmonary asbestosis with pleural calcification.  In regards to a PFT, it was noted that the spirometry was unacceptable and not reproducible secondary to the Veteran's inability to follow instructions.  Although there were no PFT results, it was noted that the Veteran's diffusion was decreased.  He was sent a letter notifying him that he had decreased lung function, but that it was difficult to assess due to an irregular effort.  Decreased lung function was already evident as the Veteran's disability is rated as 30 percent disabling.  Given the absence of PFT results, the September 2010 VA examination report is not useful for evaluating the Veteran's pulmonary asbestosis.  

The Veteran underwent additional VA respiratory examination in December 2010.  The examiner noted that there was no history of pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, or respiratory failure.  The examiner did not indicate that the Veteran required outpatient oxygen therapy.  The examiner diagnosed the Veteran with pleural calcification at the bilateral lung bases posteriorly, associated with asbestosis.

Another PFT was administered in December 2010.  With respect to FVC, the post-bronchodilator results showed 70 percent predicted value.  This result reflects that the currently assigned 30 percent rating is warranted for the percentage of predicted value of FVC.  Without FVC levels at 64 percent predicted value or worse, a higher evaluation is not warranted for the Veteran's pulmonary asbestosis under the FVC measurement.

Although a PFT result was obtained in December 2010, a DLCO (SB) reading was not obtained on account of the Veteran's inability to follow directions.  As noted previously, a DLCO (SB) reading is not necessary to evaluate a respiratory condition if the examiner explains why that is the case.  See 38 C.F.R. § 4.96(d)(2).  The December 2010 VA examiner explained why a DLCO (SB) reading was not provided and noted that the "best results" were being reported.  Thus, the FVC reading is sufficient for evaluating the disability.

Evaluating the disability by PFT is required because none of the exceptions that would allow for the evaluation of the disability under other methods is evident in the record.  That is, a maximum exercise capacity test of 20 ml/kg/min or less is not of record.  Additionally, the VA examination reports and treatment records do not reflect that the Veteran has had pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, episodes of respiratory failure, or required outpatient oxygen therapy.  See 38 C.F.R. § 4.96(d)(1).  In consideration of the evidence of record, the Board concludes that the Veteran's service-connected pulmonary asbestosis with pleural calcification has not resulted in a higher level of disability.  Thus, a rating in excess of 30 percent is not warranted for any time during the rating period.  

Right Ear Hearing Loss

The Veteran asserts that his service-connected right ear hearing loss is more disabling than currently rated.  He contends that a compensable rating is warranted.  The Veteran states that his right ear is "dead" and that he cannot hear in a crowd or around groups.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) (2010).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In view of the examination results detailed below, these provisions are not applicable during any period of the claims process.

A review of the relevant evidence of record reflects that the Veteran underwent VA audiological examination in November 2010.  The puretone threshold average was 37.5 for the right ear.  The Maryland CNC speech recognition score was 88 percent.  Based on those results with the utilization of Table VI, the Veteran has level II hearing impairment in the right ear.  The Veteran's left ear hearing impairment is presumed to be level I for the sole purpose of determining the percentage evaluation from Table VII, as that ear is not service connected.  See 38 C.F.R. § 4.85(f); 38 C.F.R. § 3.383 (2010) (a non-service-connected ear may be treated as service connected for rating purposes, but only when hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and hearing impairment in the non-service-connected ear meets the provisions of 38 C.F.R. § 3.385).  Applying the results to Table VII, a noncompensable disability rating is warranted for right ear hearing loss based on the November 2010 VA examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

There is no other evidence containing similarly detailed audiometric test results by which to evaluate the disability during the rating period.  Thus, audiological evaluation reflects that the Veteran's service-connected hearing loss has been manifested by no worse than level II hearing impairment in the right ear.  Consequently, a compensable rating for right ear hearing loss is not warranted.

Conclusion

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's pulmonary asbestosis with pleural calcification or right ear hearing loss has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  In regards to right ear hearing loss, the November 2010 VA examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the examiner that the Veteran has difficulty understanding speech especially when there is noise.  Such an effect does not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for a rating in excess of 30 percent for pulmonary asbestosis with pleural calcification, and the claim for a compensable rating for right ear hearing loss, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for pulmonary asbestosis with pleural calcification is denied.

A compensable rating for right ear hearing loss is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


